Citation Nr: 1614392	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and January 2014 rating decisions, of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes in the September 2013 remand, the issue before the Board was classified as entitlement to a compensable rating for a left ear hearing loss disability. On remand, the AOJ was directed to clarify whether the Veteran was service-connected for a right ear hearing loss disability. In a January 2014 rating decision, service-connection for a right ear hearing loss disability was granted. As such, the issue before the Board presently is the Veteran's claim for entitlement to a compensable rating for a bilateral hearing loss disability and has been recharacterized as such on the title page. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in this case, VA treatment records and the Veteran's testimony do not indicate unemployability due to his hearing impairment. Treatment records note the Veteran was previously employed as a sales representative and planning to retire, but there is no indication he is unemployable, despite the Veteran's prior statements that conducting business as a sales representative had become very difficult due to his hearing impairment. See February 2010 correspondence.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability. Regretfully, another remand is necessary. 

This matter was previously before the Board in September 2013, on remand the AOJ was directed to request private treatment records from Dr. P and attempt to obtain records not already associated with the claims file. A completed and signed Authorization and Consent to Release Information to VA was signed by the Veteran and made part of the claims file in October 2013. A request for release of information was sent to Dr. P in February 2014. See February 2014 VA correspondence. However, no additional records have been made part of the claims file from Dr. P.  The Veteran is informed that if he wants additional records from Dr. P to be considered, he must submit the records. 

In November 2014 and February 2016 statements, the Veteran and his representative have indicated that the Veteran's hearing loss disability has worsened since the most recent VA examination in February 2013. The Veteran has consistently indicated increased difficulty understanding conversational speech particularly in situations with background noise. The Veteran's representative also indicated he has been experiencing increased difficulty with speech recognition since his February 2013 VA examination. See February 2016 Appellant's Post-Remand Brief. Further, the Veteran has highlighted the significant impact that background noise and understanding conversational speech has on his hearing loss disability, providing medical literature, specifically pointing to the measurement of signal to noise ratio loss in fully understanding his hearing loss disability. See Mead C. Killion & Patricia A. Niquette, What Can the Pure-tone Audiogram Tell Us About a Patient's SNR-loss?, 53 The Hearing Journal,  46-53 (2000). In light of the information provided by the Veteran and his representative regarding worsening of his bilateral hearing loss disability, the Board finds that a current VA audiology examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability. Relevant records in VBMS and Virtual VA must be made available to the examiner. 

The examiner's attention is directed to the Veteran's lay statements.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




